Case 0:17-cv-60533-JEM Document 233 Entered on FLSD Docket 08/23/2019 Page 1 of 3
                Case: 19-13220 Date Filed: 08/19/2019 Page: 1 of 2

                                                                                                              AP
                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                                                                                           Aug 23, 2019
                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303
                                                                                                                    MIAMI
  David J. Smith                                                                        For rules and forms visit
  Clerk of Court                                                                        www.ca11.uscourts.gov


                                            August 23, 2019

   Rodney Scott Patterson
   1092 NW 139TH TERRACE
   PEMBROKE PINES, FL 33028

   Appeal Number: 19-13220-D
   Case Style: Rodney Patterson v. American Airlines, Inc.
   District Court Docket No: 0:17-cv-60533-JEM

   This Court requires all counsel to file documents electronically using the Electronic Case
   Files ("ECF") system, unless exempted for good cause.

   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inquiries.

   Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
   this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
   attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
   and return an appearance form within fourteen (14) days. Application for Admission to the Bar
   and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
   clerk may not process filings from an attorney until that attorney files an appearance form. See
   11th Cir. R. 46-6.

   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
   CIP within 14 days after the date the case or appeal is docketed in this court;
   Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and 11th Cir. R. 26.1-1.

   On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.
Case 0:17-cv-60533-JEM Document 233 Entered on FLSD Docket 08/23/2019 Page 2 of 3
                Case: 19-13220 Date Filed: 08/19/2019 Page: 2 of 2


   Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
   days from this date, this appeal will be dismissed by the clerk without further notice unless the
   default(s) noted below have been corrected:

   Pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this office, or
   request leave to proceed in forma pauperis on appeal in the district court. See Fed.R. App.P.
   24(a). If the district court denies such leave, appellant may file in this court a Motion to Proceed
   in forma pauperis in this court with a financial affidavit.

   File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
   Information Form is available from the district court clerk. Appellant is required to file and
   serve copies of the form in accordance with the instructions included on the form. UNLESS A
   TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
   WITHIN 40 DAYS FROM 08/19/2019. See 11th Cir. R. 12-1 and 31-1.



   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Scott O'Neal, D
   Phone #: (404) 335-6189

                                                                    DKT-2 Appeal WITH Deficiency
Case 0:17-cv-60533-JEM Document 222
                                233 Entered on FLSD Docket 08/19/2019
                                                            08/23/2019 Page 1
                                                                            3 of 3
                Case: 19-13220 Date Filed: 08/19/2019 Page: 1 of 3
